        Case: 1:19-cv-00767-JG Doc #: 28 Filed: 03/12/20 1 of 1. PageID #: 522


            United States District Court for the Northern

                                District of Ohio

     Jamie Gilbo



                                                Plaintiff,

      vs.                                                                           Case No. 1:19CV00767

     Agment, LLC, et al



                                             Defendant.



                                NOTICE OF APPEAL
Notice is hereby given that Agment, LLC and Harley Rowe                                                    ,
                                        Name all parties taking the appeal


hereby appeal to the United States Court of Appeals for the Sixth Circuit from

Order of Dismissal (Doc. 26)
                                  The final judgment, from an order describing it


entered in this action on the   24th     day of                                          February , 2020   .


                                                   (s) Stephen P. Hanudel
                                                               Address: 124 Middle Avenue, Suite 900
                                                                          Elyria, Ohio 44035



                                                   Attorney for Agment, LLC and Harley Rowe

Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) and file that
declaration along with this Notice of Appeal.

cc: Opposing Counsel ✔
    Court of Appeals ✔

6CA-3
11/16
